Case 19-19723       Doc 15   Filed 10/04/19 Entered 10/04/19 14:37:09          Desc Main
                               Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                        )   BANKRUPTCY CASE
                                               )
 SHAE N POULOS                                 )   NO.: 19-19723
 AKA SHAE N REINMANM,                          )
                                               )   CHAPTER 7
          Debtor.                              )
                                               )   JUDGE: PAMELA S. HOLLIS
                                               )


                                 NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON October 11, 2019 at 10:00 am, or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable Pamela S. Hollis,
 U.S. Bankruptcy Judge, 150 West Jefferson Street, 2nd Floor, Joliet, Illinois 60432 and
 shall then and there present the attached Motion and at which time you may appear if you
 so desire.

                                   CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at the
 U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on October 4, 2019,
 with proper postage prepaid.

                                                   McCalla Raymer Leibert
                                                   Pierce, LLC
                                                   /s/Dana O'Brien
                                                   Dana O'Brien
                                                   ARDC# 6256415
                                                   1 N. Dearborn Suite 1200
                                                   Chicago, IL 60602
                                                   (312) 346-9088



  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 19-19723       Doc 15     Filed 10/04/19 Entered 10/04/19 14:37:09     Desc Main
                                 Document     Page 2 of 5


                             NOTICE OF MOTION ADDRESSES

 To Trustee:                                         by Electronic Notice through ECF
 Peter N Metrou
 Metrou & Nemiroff PC
 123 W Washington St Suite 216
 Oswego, IL 60543

 To Debtor:                                          Served via U.S. Mail
 Shae N Poulos
 aka Shae N Reinmanm
 2477 Claridge Lane
 Montgomery, IL 60538

 To Attorney:                                        by Electronic Notice through ECF
 David H Cutler
 Cutler & Associates, Ltd.
 4131 Main St.
 Skokie, IL 60076

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 19-19723       Doc 15     Filed 10/04/19 Entered 10/04/19 14:37:09         Desc Main
                                   Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
SHAE N POULOS,                                  )   NO.: 19-19723
AKA SHAE N REINMANM,                            )
                                                )   CHAPTER 7
         Debtor.                                )
                                                )   JUDGE: PAMELA S. HOLLIS
                                                )
                                                )


                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES U.S. Bank National Association by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered on the

property located at 2477 Claridge Ln, Montgomery, Illinois 60538 be Modified stating as

follows:

   1.       On July 14, 2019, the above captioned Chapter 7 was filed.

   2.       U.S. Bank National Association services the first mortgage lien on the property

            located at 2477 Claridge Ln, Montgomery, Illinois 60538.

   3.       The debt is based on an April 28, 2016, Mortgage and Note in the original sum of

            $200,305.00.

   4.       As of September 19, 2019, the total debt owed to U.S. Bank National Association on

            the above captioned account is estimated at $194,028.38.         Additional interest

            advances and charges may have accrued under the security instrument through the

            presentment of this motion. A Broker Price Opinion obtained August 29, 2019 list

            the as is value of said property at $229,900.00.

   5.       The account is currently due and owing to U.S. Bank National Association for the

            June 2019 current mortgage payment and those thereafter.
Case 19-19723       Doc 15   Filed 10/04/19 Entered 10/04/19 14:37:09          Desc Main
                               Document     Page 4 of 5


 6.    Documentation provided is in support of right to seek a lift of stay and foreclosure if

       necessary.

 7.    U.S. Bank National Association continues to be injured each day it remains bound by

       the Automatic Stay.

 8.    U.S. Bank National Association is not adequately protected.

 9.    The property located at 2477 Claridge Ln, Montgomery, Illinois 60538 is not

       necessary for the Debtor's reorganization.

 10.   Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The

       promissory note is either made payable to Creditor or has been duly indorsed.

       Creditor, directly or through an agent, has possession of the promissory note.

       Creditor is the original mortgagee or beneficiary or the assignee of the mortgage or

       deed of trust.

 11.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(a)(3) should be waived.
  Case 19-19723        Doc 15     Filed 10/04/19 Entered 10/04/19 14:37:09     Desc Main
                                    Document     Page 5 of 5


       WHEREFORE, U.S. Bank National Association PRAYS that the Automatic Stay be

modified and that Bankruptcy Rule 4001(a)(3) should be waived as not applicable, and for such

other relief as this Court deems just.


                                                  U.S. Bank National Association




                                                  McCalla Raymer Leibert Pierce, LLC

                                         By:      /s/Dana O'Brien
                                                  Dana O'Brien
                                                  Illinois Bar No. 6256415
                                                  Attorney for Creditor
                                                  1 N. Dearborn Suite 1200
                                                  Chicago, IL 60602
                                                  Phone: (312) 346-9088
                                                  Fax: (312) 551-4400
                                                  Email: ILpleadings@mrpllc.com
